Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on May 17th, 2022 is acknowledged. 
Applicant has identified claims 1-3 and 21 to be generic, and claims 1-15 to read on elected Species A [See “Response” filed 05/17/2022]. Claims 1-15 and 21 are examined herein. 
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mele (FR 3080816 A1, Machine Translation by EPO produced 04/06/2022). 
As to claim 1, Mele discloses a method of controlling an air blowing apparatus [pg. 3, para. 4, “automatically controlled by the speed of the vehicle and/or the intensity of the precipitation”; pg. 3, para. 2, “device comprises a high pressure pump (1), projecting air into a system of pipes and fittings (2) connected to nozzles (3) which will project high pressure air (4) on the front and rear windshields 25 of the transport vehicle”], the method comprising: 
determining whether there is precipitation through a rain sensor by a controller [pg. 2, para. 1, “intensity of the precipitation”; 
determining whether the air blowing apparatus is in an automatic mode in a precipitation condition by the controller [pg. 3, para. 4, “"manually" via the driver or be automatically controlled”]; 
determining a vehicle speed when the air blowing apparatus is in the automatic mode in the precipitation condition [pg. 2, para. 1, “speed of the vehicle”]; and 
setting power [pg. 2, para. 3, “regulate the air flow according to the precipitation and/or the speed”] and a spray angle [pg. 2, para. 1, “orifice of the nozzles may vary depending on the intensity of precipitation and/or the speed of the vehicle”; Here, changing the orifice of the nozzle results in changing the spray angle. But, also see: pg. 2, para. 3, “Nozzles can be fixed or perform a rotary movement of up to 180 degrees depending on models of vehicles and their windscreens”] of the air blowing apparatus by comparing a measured rainfall received from the rain sensor to a stored rainfall by the controller [pg. 2, para. 1, “vary depending on the intensity of precipitation”; pg. 2, para. 3, “according to the precipitation”].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mele (FR 3080816 A1, Machine Translation by EPO produced 04/06/2022), as applied to claim 1 above. 

As to claims 2-15, the further limitations to method claim 1 are directed to determining and controlling the air blowing apparatus parameters to be an optimized spray angle and discharge amount in response to a given measured vehicle speed (characterized as a stop, low-speed, medium-speed, or high-speed condition) and a given measured rainfall (characterized as a weak, medium, or heavy rain precipitation condition). 
Mele discloses a method of controlling an air blowing apparatus for clearing water from vehicle windscreens, the method including an automatic control mode that measures an intensity of precipitation and a velocity of the vehicle in order to control the diameter of the orifice of spray nozzles, pressure of the air blast, and rotary movement of the nozzles. 
Mele therefore fails to explicitly disclose the incremental divisions within measured vehicle speed (e.g., low-speed, medium speed, etc.) and measured rainfall (e.g., weak, medium rain precipitation condition, etc.), but the control method of Mele nonetheless depends upon the variables of vehicle speed and measured precipitation intensity in controlling the air blowing apparatus parameters, including the spray angle (i.e., orifice diameter) and discharge amount (i.e., pressure) of the apparatus nozzles. 
Mele further teaches that the controlled parameters of the air blowing apparatus can be optimized to a particular vehicle model and windscreen [pg. 2, para. 1 and 3], and as such, one of ordinary skill in the art would have found it prima facie obvious, before the effective filing date of the claimed invention, to perform routine experimentation with the air blowing apparatus, of Mele, for example through a design of experiment, to obtain the optimized value for each control parameter (orifice diameter, air blast pressure, and rotary movement) for a range of given speeds and precipitation intensities, and  combinations thereof, with predictable results . 
Further, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See MPEP § 2144.05, II.
As to claim 21, Mele discloses the method of claim 1, further comprising, 
when a precipitation condition is not satisfied in determining of whether there is precipitation through the rain sensor by the controller [pg. 3, para. 2, “evacuation of precipitation or insects”; Here, Mele discloses a control method not dependent upon precipitation, but vehicle speed alone, in order to remove or prevent insects from colliding with the vehicle. See also, pg. 1, para. 1, “prevents insects from crashing in to the front windshield of the vehicle”];
measuring the vehicle speed [pg. 2, para. 1, “speed of the vehicle”] and a current opening angle of a cover of the air blowing apparatus [pg. 2, para. 1, “orifice of the nozzle”], and 
calculating an ideal opening angle according to the vehicle speed [pg. 2, para. 1, “orifice of the nozzle vary depending on…the speed of the vehicle”]; 
determining whether the vehicle speed exceeds a fourth vehicle speed [pg. 2, para. 1, “vary depending on…the speed of the vehicle”];
determining whether the opening angle of the cover of the air blowing apparatus is a predetermined angle or more [pg. 2, para. 1; Here, Mele teaches controlling the diameter of the orifice and as such must inherently be able to ascertain the state of the orifice in order to control it]; and 
operating a motor fastened to the cover such that the opening angle of the cover coincides with the predetermined angle [pg. 2, para. 1, “vary depending on…the speed of the vehicle”; Here, whatever means are used to control the diameter of the nozzle orifice must: i) effect movement of the nozzle opening, and therefore meets the limitation of “a motor”; and 2) be, in some fashion, fastened to the nozzle in order to effect movement thereof].
Mele discloses a control method in the absence of precipitation, that is dependent upon speed alone, in order to remove or prevent insects from colliding with the vehicle [pg. 3, para. 2, “evacuation of precipitation or insects”; pg. 1, para. 1, “prevents insects from crashing in to the front windshield of the vehicle”].
Mele fails to teach any incremental divisions within measured vehicle speed (e.g., low-speed, a fourth vehicle speed, etc.) but nonetheless considers the variable of vehicle speed in controlling the air blowing apparatus parameters, including the spray angle (i.e., orifice diameter) and discharge amount (i.e., pressure) of the apparatus nozzles.
Mele fails to explicitly disclose: determining whether the vehicle speed exceeds a fourth vehicle speed.
However, Mele further teaches that the controlled parameters of the air blowing apparatus can be optimized to a particular vehicle model and windscreen [pg. 2, para. 1 and 3], and as such, one of ordinary skill in the art would have found it prima facie obvious, before the effective filing date of the claimed invention, to perform routine experimentation with the air blowing apparatus, of Mele, for example through a design of experiment, to obtain the optimized value for each control parameter (orifice diameter, air blast pressure, and rotary movement) for a range of given speeds and precipitation intensities, and combinations thereof, with predictable results . 
Further, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See MPEP § 2144.05, II.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The additionally cited references to Papp (US 5486139 A), Berzin (US 6290361 B1), Davis (US 20140117701 A1), Bazaz (US 20150367819 A1), are cited to show conventional windshield cleaning methods utilizing air blast apparatus [Abstracts]. 
The additionally cited references to Brown et al. (US 9783166 B1), Nielsen (US 10688971 B2), Baldovino et al. (US 20190337489 A1), Menicovich et al. (US 20210339711 A1) are cited to show conventional control methods for maintaining windscreen and/or sensor assembly visibility using monitoring of a measured airflow and/or precipitation [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 9:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713